UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 03-7375



GEORGE REYNOLD EVANS,

                                              Plaintiff - Appellant,


          versus


J. SHOAF, Detective; T. A. WEAVIL, Officer;
SERGEANT FRY; CITY OF WILMINGTON, NORTH
CAROLINA,

                                           Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Wilmington. Terrence W. Boyle,
Chief District Judge. (CA-03-8)


Submitted:   January 30, 2004                 Decided:   May 13, 2004


Before NIEMEYER and WILLIAMS, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


George Reynold Evans, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

          George Reynold Evans appeals the district court’s order

dismissing his 42 U.S.C. § 1983 (2000) complaint as frivolous under

28 U.S.C. § 1915(e)(2)(B).   We have reviewed the record and find no

reversible error. Accordingly, we affirm for the reasons stated by

the district court. See Evans v. Shoaf, No. CA-03-8 (E.D.N.C. July

29, 2003).    We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.



                                                           AFFIRMED




                               - 2 -